OPINION — AG — ** CANTEEN — DESTRUCTION OF PROPERTY — RIOT — PRISONERS ** (1) PURSUANT TO 57 O.S. 537 [57-537](A) MONIES DERIVED FROM THE OPERATION OF A PRISON CANTEEN MAY BE USED TO PAY EXPENSES INCURRED IN REPAIRING SUCH CANTEEN, WHERE THE CANTEEN HAS BEEN DAMAGED BY INMATES DURING A PRISON RIOT. (2) WHETHER PROFITS DERIVED FROM THE OPERATION OF A PRISON CANTEEN MAY BE USED TO PAY EXPENSES INCURRED IN REPAIRING DAMAGE TO A PRISON OTHER THAN THOSE TO THE CANTEEN WHICH WAS CAUSED BY AN INMATE RIOT IS A QUESTION OF FACT WHICH CANNOT BE ADDRESSED IN AN OPINION. (3) STATE EMPLOYEES WHOSE DUTIES ARE A DIRECT PART OF THE OVERALL CANTEEN OPERATION MAY BE PAID FROM THE CANTEEN FUND. (USE OF FUNDS, DAMAGES, SELF SUPPORTING, EXCLUSIVE BENEFIT) CITE: 25 O.S. 1 [25-1], 57 O.S. 537 [57-537] (SUSAN BRIMER LOVING — SUSAN BRIMER AGOSTA)